Title: To James Madison from Tobias Lear, 15 March 1807
From: Lear, Tobias
To: Madison, James



Triplicate.  at Algiers, all well (Private and confidential)
My dear Sir,On board the U. S. Frigate Constitution, At Sea, Off Algiers, March 15th: 1807
The public dispatches which accompany this, will give a full detail of all my transactions and negociations at Tunis; And I shall feel peculiarly happy if the issue thereof meets the Approbation of the President and yourself.  The base and false aspersions which have been cast upon my conduct in the Tripolis business, in some of our unworthy public Prints, give me some pain; but I was conscious that what I had done was for the honor and best interest of my Country, and the effects thereof would be acknowledged, when the contemptable aspersions shd. be in merited oblivion.
The more I see of Barbary Affairs, the more I am convinced that Government has been grossly imposed upon, by representations made from prejudice, resentment, vanity, or ignorance; and I confess I feel a little mortified to see some carressed who deserve more than censure.
I have not perhaps fulfilled the expectations of Some of my friends, by sending from Barbary accounts of the Country which might be new and wonderful; nor of its curiosities and productions.  Altho’ my time has been strictly devoted to my public duties, I have not been inattentive to those things: But I wish to send nothing but facts, and things of real utility; in which I hope, at some time or another, to be able to gratify my friends.  I have a pleasing hope that Dr. Triplett will be of great use in those things.  He has received some impressions I find, from my Predecessor, which can be of no use to him; but Serve to mislead, as some other impressions made by him have done.  I shall guard the Dr. against them as much as possible, and his own observations will be of use in removing them.
We sailed from Tunis Bay on the 7th., and in the same night a most furious Gale from North, attacked us, which cost the U. States some sails and rigging, and the Ship was in no small danger of going on shore; and I now write this in a heavy Gale, which has kept us from running for the land for two days past, altho’ we suppose we are only a few leagues from Algiers, as the weather is so dark and rainy that we dare not approach the coast.
I have not received a line from Dr. Davis since he has been in this sea.  I saw a letter from him to Mr. Ambrose Allegro, the Consular Secretary in Tunis, dated at Leghorn the 19th. of January, in which he says he is going to Tripoli on special business for the U. States, with Mr. Paine, as Secretary of Legation, who will be left as Consul in Tripoli, when he shall go to Tunis, as he knows nothing can be done there without him; and from thence he goes to Paris and London before he returns to the U. States; unless he should be ordered to Constantinople, of which he has some expectation.
I cannot feel too grateful to yourself and the President for the confidence placed in me to negociate the Tunis business, while I was so severely handled about the Tripoli Peace.  My friends shall never have reason to blush for my conduct, while I am able to perform the duties imposed upon me.
I pray you to present my best respects to your good Mrs. Madison, and beleive me to be, with unalterable attachment and friendship, Your very faithful & Obedt Sert

Tobias Lear

